Title: From John Adams to United States Senate, 8 January 1798
From: Adams, John
To: United States Senate




Gentlemen of the Senate
United States January 8. 1798.

 The Situation of Affairs, between Some of the Citizens of the United States, and the Cherokee Indians, has evinced the Propriety of holding a Treaty with that Nation, to extinguish by purchase, their Right to certain parcells of Land, and to adjust and Settle other points relative to the Safety and Conveniency of our Citizens. With this view, I nominate
Fisher Ames of Dedham in the State of Massachusetts
Bushrod Washington of Richmond in the State of Virginia and
Alfred Moore of North Carolina to be Commissioners of the United States, with full Powers to hold Conferences and conclude a Treaty with the Cherokee Nation of Indians for the Purposes before mentioned.
John Adams
